EXHIBIT 99.1 PREMIERWEST BANCORP FOURTH QUARTER AND 2 On January 21, 2010, PremierWest Bancorp (NASDAQ:PRWT) (referred to herein as we, the Company or us) announced unaudited results for the fourth quarter and twelve months ending December 31, 2009. Selected highlights for the quarter and year are summarized below: For the three months ended and as of December 31, 2009: All but one of the regulatory capital ratios above the published requirements for Well-Capitalized bank status. Banks total risk- based capital ratio was 8.53%, categorized as Adequately Capitalized. Bank primary liquidity (comprised of cash and equivalents and available for sale securities) of $247.1 million or 17.38% of total deposits and borrowings. Net interest margin of 4.12%, up 13.2% or 48 basis points compared to the quarter ended September 30, 2009. Net interest income of $15.3 million, up $1.3 million or 9.4% from the previous quarter. Non-interest income of $3.6 million, up 27.1% from the quarter ended September 30, 2009. Provision expense of $16.7 million and charge-offs, net of recoveries, of $12.3 million. Allowance for loan losses (ALL) at $45.9 million or 3.99% of gross loans. One-time non-cash goodwill impairment expense and non-cash deferred tax asset valuation allowance of $74.9 million and $29.7 million, respectively. Loss per common share of $4.46 on a net loss of $110.6 million, compared with loss per common share of $0.47 on net loss of $11.3 million for the same period in 2008. For the twelve months ended and as of December 31, 2009: Net interest margin of 4.10%. Provision expense of $88.0 million and charge-offs, net of recoveries, of $59.3 million. Loss per common share of $6.01 on a net loss of $148.6 million, compared with loss per common share of $0.34 on net loss of $7.8 million for 2008. CREDIT QUALITY AND NON-PERFORMING ASSETS During the quarter just ended, we recorded $16.7 million in provision expense and charged-off (net of recoveries) $12.3 million of non-performing loans. Recoveries of previously charged-off loans totaled $807 thousand for the quarter and $1.8 million for 2009. Our allowance for loan losses totaled $45.9 million or 3.99% of gross loans at year end. Non-performing loans declined to $103.9 million or 9.04% of gross loans at December 31, 2009 compared to $109.4 million, or 9.23% of gross loans at September 30, 2009. The table below summarizes the Companys non-performing loans (NPL) by loan type and geographic region: Total non-performing loans by type and geographic region (Dollars in 000's) December 31, 2009 Non-performing Loans Southern Mid-Central Northern Sacramento Percent NPL to Funded Loan Oregon Oregon California Valley Totals Totals by Category Agricultural/Farm $ - $ - $ 682 $ - $ 682 1.6 % C&I 3,208 348 595 3,100 7,251 3.4 % CRE 18,690 29,609 8,748 13,907 70,954 9.5 % Residential RE construction 3,292 2,368 8,279 5,911 19,850 70.3 % Residential RE 980 640 1,381 1,947 4,948 15.5 % Consumer RE 177 - - - 177 0.5 % Consumer 22 19 14 - 55 0.1 % Total non-performing loans $ 26,369 $ 32,984 $ 19,699 $ 24,865 $ 103,917 Non-performing loans to total funded loans 5.1 % 14.1 % 13.8 % 9.8 % 9.1 % Throughout 2009, the Companys principal source of credit stress has been real estate related loans. Commercial real estate exposure, primarily non-owner occupied properties, represents 44.88% of gross loans, virtually unchanged from the prior year. Borrowers either involved in real estate development or having loans secured by real estate have been vulnerable to both the ongoing economic downturn and to declining real estate values. At December 31, 2009, $38.4 million of our non-performing loans remain current in terms of principal and interest payment performance. OREO sales activity increased during the fourth quarter of 2009 with $4.0 million in sales compared to $1.5 million during the third quarter. The result of these sales was a net $342 thousand gain. We anticipate further improvement in the marketing and sale of OREO due to a perception among potential buyers that valuations are near or close to lows for this cycle. LOAN AND DEPOSITS Gross loans as of December 31, 2009, were $1.15 billion, down $98.4 million from the balance as of December 31, 2008. A majority of the decline in loan volume was due to loan charge-offs of approximately $61.0 million and aggressive actions to reposition the loan portfolio with loan paydowns, net of originations, of $37.4 million. The loan paydowns were concentrated in commercial real estate ($22.6 million), commercial/industrial loans ($20.0 million), and agriculture/farm loans ($5.3 million). Partially offsetting the general trend of paydowns was a $10.5 million increase in consumer loan originations. Excluding brokered deposits, our customer deposits at December 31, 2009, were $1.38 billion, up $289.1 million from year end 2008. The acquisition of the former Wachovia Bank branches in Davis and Grass Valley, California provided $289.2 million of the year-over-year increase offset by a $41.9 million decline in time deposit volume adjusted to exclude acquired branch deposits. The aggregate of acquisition-adjusted non-interest bearing demand deposits, NOW accounts and money market accounts grew by $42.9 million, offset by a $459 thousand decline in savings accounts. Brokered deposits have been reduced to $44.3 million at the end of 2009, down $79.7 million from the year end 2008 total. Brokered deposits are anticipated to drop to $9.7 million by January 31, 2010 and will be comprised entirely of customer reciprocal deposits. Again excluding the impact of the Wachovia branch acquisition, average non-interest bearing demand deposit balances for December 2009 were 10.51% greater than December 2008, while average NOW account balances grew 4.07% during the same period. Non-interest bearing demand deposits and NOW accounts are our lowest cost and most stable source of funding. The number of these consumer accounts grew by 5.78% during 2009, while the number of business accounts grew by 0.77%. These low cost accounts are key in sustaining our net interest margin. NET INTEREST INCOME Interest income rose slightly from $19.2 million to $19.5 million during the quarter just ended when compared to the immediately preceding quarter. However, net interest margin rose to 4.12% for the most recent quarter, up 48 basis points from the previous quarter, as cash from the Wachovia branch acquisition was invested in higher yielding securities after initially being invested in lower rate Fed Funds. Our yield on earning assets for the quarter just ended was 5.24% compared to 4.98% for the immediately preceding quarter. Deployment of the cash into our investment portfolio, coupled with a reduction in interest reversals on non-performing loans, was largely responsible for the improvement. The cost of average interest bearing liabilities for the quarter ended December 31, 2009 was 1.35% compared to 1.63% for the quarter ended September 30, 2009 as market interest rates remain at low levels. NON-INTEREST INCOME During the fourth quarter of 2009, PremierWest recorded non-interest income of $3.6 million, up $952 thousand from the same period last year. The increase from the previous year was primarily related to increases in other fee income, gains on the sale of other real estate owned and gains on sales of securities in our investment portfolio. NON-INTEREST EXPENSE Non-interest expense during the quarter was $89.6 million, an increase of $74.7 million when compared to the preceding quarter and $77.6 million when compared to the same period in 2008. As indicated in the table below, FDIC and state regulatory assessments, branch acquisition transaction expenses, professional fee expenses, problem loan related expenses, goodwill impairment expenses and OREO expenses were significant factors behind the non-interest expense increases during both the quarter and the 12-month periods as compared to last year. Significant Increase Categories (Dollars in 000's) Three Months Ended Twelve Months Ended December 31, 2009 December 31, 2008 Increase December 31, 2009 December 31, 2008 Increase FDIC and State assessments $ 617 $ 311 $ 306 $ 3,631 $ 1,056 $ 2,575 Wachovia acquisition expenses 24 - 24 828 79 749 Professional fee expense 834 366 468 3,276 2,199 1,077 Problem loan expense 175 133 42 915 316 599 Goodwill Impairment Expense 74,920 - 74,920 74,920 - 74,920 OREO expense 395 190 205 907 229 678 Total $ 76,965 $ 1,000 $ 75,965 $ 84,477 $ 3,879 $ 80,598 GOODWILL IMPAIRMENT The Company recorded goodwill impairment during the fourth quarter totaling $74.9 million based on a detailed analysis valuing each element of our balance sheet. This analysis was conducted with the assistance of an independent consulting firm, which has performed comparable work for the Company since the end of 2008. The fourth quarter 2009 earnings charge for goodwill impairment was a non-cash charge with no effect on our cash balances, liquidity or tangible equity capital. Similarly, since goodwill is excluded when calculating regulatory capital, the Companys regulatory capital ratios were largely unaffected by the charge. DEFERRED TAX ASSET VALUATION ALLOWANCE The Company also established a reserve against the deferred tax asset of $29.7 million that otherwise would have been included on its balance sheet under Other Assets. This action was taken pursuant to accounting practices that use decision standards involving judgment as to the certainty that net operating losses generated will be utilized to offset income taxes otherwise due in the future. Establishing this reserve was a non-cash reduction to our reported earnings for the quarter just ended. CAPITAL OUTLOOK As indicated in the table below, PremierWest Bank is now Adequately Capitalized in one of the three published regulatory standards as of December 31, 2009. In light of this and our level of non-performing loans and OREO, PremierWest expects to enter into an agreement with our Regulators relating to raising capital and reducing non-performing assets. Regulatory Regulatory December 31, Minimum to be Minimum to be 2009 Adequately Capitalized Well-Capitalized Total risk-based capital ratio 8.53% >8.00% >10.00% Tier 1 risk-based capital ratio 7.25% >4.00% >6.00% Leverage ratio 5.70% >4.00% >5.00% Accordingly, we previously announced a $36 million shareholders rights offering from which we expect to increase our risk-based capital ratio to a level above the regulatory minimum for Well-Capitalized. We are pursuing other balance sheet strategies aimed at reducing risk-weighted assets and improving our capital ratios. Management previously announced deferral of further payments on our trust preferred securities and our TARP-Capital Purchase Program preferred stock issue. These actions do not cause default under the underlying agreements governing the securities involved and will be reversed at the earliest time possible. DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This press release includes forward-looking statements within the meaning of the Safe-Harbor provisions of the Private Securities Litigation Reform Act of 1995, which management believes are a benefit to shareholders. These statements are necessarily subject to risk and uncertainty and actual results could differ materially due to certain risk factors, including those set forth from time to time in PremierWests filings with the SEC, and risks that we are unable to raise capital as planned or effectively implement asset reduction and credit quality improvement strategies. You should not place undue reliance on forward-looking statements and we undertake no obligation to update any such statements. We make forward-looking statements in this press release about the prospects for earnings growth, deposit and loan growth, capital levels, our dividend program, expected peer rankings, the effective management of our credit quality, the collectability of identified non-performing loans, payment of dividends on TARP CPP preferred stock, payment of interest on junior subordinated debentures, the success of our proposed rights offering, real estate market conditions, and the adequacy of our Allowance for Loan Losses. This press release shall not constitute an offer to sell or the solicitation of an offer to buy our common stock nor shall there be any sale of our common stock in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. Offer may be made only by means of a prospectus. PREMIERWEST BANCORP FINANCIAL HIGHLIGHTS (All amounts in 000's, except per share data) (unaudited) STATEMENT OF OPERATIONS For the Three AND LOSS PER COMMON SHARE DATA Months Ended September 30, For the Three Months Ended December 31 Change % Change Change % Change Interest income $ 19,499 $ 20,613 $ (1,114 ) -5.4 % $ 19,155 $ 344 1.8 % Interest expense 4,204 6,576 (2,372 ) -36.1 % 5,178 (974 ) -18.8 % Net interest income 15,295 14,037 1,258 9.0 % 13,977 1,318 9.4 % Loan loss provision 16,680 23,450 (6,770 ) -28.9 % 10,261 6,419 62.6 % Non-interest income 3,618 2,666 952 35.7 % 2,846 772 27.1 % Non-interest expense 89,553 11,931 77,622 650.6 % 14,818 74,735 504.4 % Pre-tax income (loss) (87,320 ) (18,678 ) (68,642 ) 367.5 % (8,256 ) (79,064 ) -957.7 % Provision (benefit) for income taxes 22,619 (7,403 ) 30,022 -405.5 % (3,316 ) 25,935 782.1 % Net income (loss) $ (109,939 ) $ (11,275 ) $ (98,664 ) 875.1 % $ (4,940 ) $ (104,999 ) -2125.5 % Net income (loss) $ (109,939 ) $ (11,275 ) $ (98,664 ) 875.1 % $ (4,940 ) $ (104,999 ) -2125.5 % Less preferred dividend and discount accrection (617 ) (69 ) (548 ) 794.2 % (614 ) (3 ) 0.5 % Net income (loss) applicable to common shareholders $ (110,556 ) $ (11,344 ) $ (99,212 ) 874.6 % $ (5,554 ) $ (105,002 ) -1890.6 % Basic earnings (loss) per common share (1) $ (4.46 ) $ (0.47 ) $ (3.99 ) 848.9 % $ (0.22 ) $ (4.24 ) -1927.3 % Diluted earnings (loss) per common share (1) $ (4.46 ) $ (0.47 ) $ (3.99 ) 848.9 % $ (0.22 ) $ (4.24 ) -1927.3 % Average common shares outstandingbasic (1) 24,769,645 23,936,972 832,673 3.5 % 24,766,928 2,717 0.0 % Average common shares outstandingdiluted (1) 24,769,645 23,936,972 832,673 3.5 % 24,766,928 2,717 0.0 % For the Twelve Months Ended December 31 Interest income $ 77,915 $ 88,936 $ (11,021 ) -12.4 % Interest expense 19,968 28,573 (8,605 ) -30.1 % Net interest income 57,947 60,363 (2,416 ) -4.0 % Loan loss provision 88,031 36,500 51,531 141.2 % Non-interest income 11,842 10,234 1,608 15.7 % Non-interest expense 130,512 47,129 83,383 176.9 % Pre-tax income (loss) (148,754 ) (13,032 ) (135,722 ) 1041.5 % Provision (benefit) for income taxes (2,282 ) (5,493 ) 3,211 -58.5 % Net income (loss) $ (146,472 ) $ (7,539 ) $ (138,933 ) 1842.9 % Net income (loss) $ (146,472 ) $ (7,539 ) $ (138,933 ) 1842.9 % Less preferred dividend and discount accrection (2,171 ) (275 ) (1,896 ) 689.5 % Net income (loss) applicable to common shareholders $ (148,643 ) $ (7,814 ) $ (140,829 ) 1802.3 % Basic earnings (loss) per common share (1) $ (6.01 ) $ (0.34 ) $ (5.67 ) 1667.6 % Diluted earnings (loss) per common share (1) $ (6.01 ) $ (0.34 ) $ (5.67 ) 1667.6 % Average common shares outstandingbasic (1) 24,744,835 23,236,056 1,508,779 6.5 % Average common shares outstandingdiluted (1) 24,744,835 23,236,056 1,508,779 6.5 % (1) Share and per share amounts adjusted for the 5% stock dividend, effective April 15, 2009, for the periods presented. As of December 31, 2009 and September 30, 2009, 1,090,385 shares related to the U.S. Treasury Troubled Asset Relief Program (TARP) Capital Purchase Program were not included in the computation of diluted earnings per share as their inclusion would have been anti-dilutive. SELECTED FINANCIAL RATIOS (annualized) (unaudited) For the Three Months Ended For the Three Months Ended December 31 Change September 30, 2009 Change Yield on average gross loans (1) 6.12 % 5.44 % 0.68 6.01 % 0.11 Yield on average investments (1) 1.85 % 3.40 % (1.55 ) 1.18 % 0.67 Total yield on average earning assets (1) 5.25 % 5.39 % (0.14 ) 4.98 % 0.27 Cost of average interest bearing deposits 1.24 % 2.43 % (1.19 ) 1.53 % (0.29 ) Cost of average borrowings 5.72 % 3.72 % 2.00 5.77 % (0.05 ) Cost of average total deposits and borrowings 1.12 % 2.05 % (0.93 ) 1.36 % (0.24 ) Cost of average interest bearing liabilities 1.35 % 2.50 % (1.15 ) 1.63 % (0.28 ) Net interest spread 3.90 % 2.89 % 1.01 3.35 % 0.55 Net interest margin (1) 4.12 % 3.67 % 0.45 3.64 % 0.48 Net (charge-offs) recoveries to average gross loans -1.04 % -1.84 % 0.80 -0.75 % (0.29 ) Allowance for loan losses to gross loans 3.99 % 1.37 % 2.62 3.50 % 0.49 Allowance for loan losses to non-performing loans 44.17 % 20.77 % 23.40 37.95 % 6.22 Non-performing loans to gross loans 9.04 % 6.62 % 2.42 9.23 % (0.19 ) Non-performing assets to total assets 8.37 % 5.90 % 2.47 7.51 % 0.86 Return on average common equity -310.86 % -24.66 % (286.20 ) -15.30 % (295.56 ) Return on average assets -25.94 % -3.03 % (22.91 ) -1.14 % (24.80 ) Efficiency ratio (2) 473.50 % 71.43 % 402.07 88.08 % 385.42 For the Twelve Months Ended December 31 Yield on average gross loans (1) 6.15 % 6.99 % (0.84 ) Yield on average investments (1) 1.59 % 3.62 % (2.03 ) Total yield on average earning assets (1) 5.51 % 6.88 % (1.37 ) Cost of average interest bearing deposits 1.63 % 2.71 % (1.08 ) Cost of average borrowings 5.11 % 4.62 % 0.49 Cost of average total deposits and borrowings 1.43 % 2.28 % (0.85 ) Cost of average interest bearing liabilities 1.74 % 2.80 % (1.06 ) Net interest spread 3.77 % 4.08 % (0.31 ) Net interest margin (1) 4.10 % 4.68 % (0.58 ) Net (charge-offs) recoveries to average gross loans -4.85 % -3.18 % (1.67 ) Allowance for loan losses to gross loans 3.99 % 1.37 % 2.62 Allowance for loan losses to non-performing loans 44.17 % 20.77 % 23.40 Non-performing loans to gross loans 9.04 % 6.62 % 2.42 Non-performing assets to total assets 8.37 % 5.60 % 2.77 Return on average common equity -93.07 % -4.41 % (88.66 ) Return on average assets -9.15 % -0.52 % (8.63 ) Efficiency ratio (2) 187.01 % 66.76 % 120.25 (1) Tax equivalent (2) Non-interest expense divided by net interest income plus non-interest income PREMIERWEST BANCORP FINANCIAL HIGHLIGHTS (All amounts in 000's, except per share data) (unaudited) Balance Sheet BALANCE SHEET at September 30, At December 31 Change % Change Change % Change Fed funds sold and investments $ 286,637 $ 40,576 $ 246,061 606.4 % $ 329,098 $ (42,461 ) -12.9 % Gross loans, net of deferred fees 1,148,127 1,246,573 (98,446 ) -7.9 % 1,183,386 (35,259 ) -3.0 % Allowance for loan losses (45,903 ) (17,157 ) (28,746 ) 167.5 % (41,513 ) (4,390 ) 10.6 % Net loans 1,102,224 1,229,416 (127,192 ) -10.3 % 1,141,873 (39,649 ) -3.5 % Goodwill - 70,400 (70,400 ) -100.0 % 74,920 (74,920 ) -100.0 % Other assets 147,453 135,562 11,891 8.8 % 169,659 (22,206 ) -13.1 % Total assets $ 1,536,314 $ 1,475,954 $ 60,360 4.1 % $ 1,715,550 $ (179,236 ) -10.45 % Non-interest-bearing deposits $ 256,167 $ 228,788 $ 27,379 12.0 % $ 251,752 $ 4,415 1.8 % Interest-bearing deposits 1,164,595 982,481 182,114 18.5 % 1,238,826 (74,231 ) -6.0 % Total deposits 1,420,762 1,211,269 209,493 17.3 % 1,490,578 (69,816 ) -4.7 % Borrowings 30,956 75,973 (45,017 ) -59.3 % 30,958 (2 ) 0.0 % Other liabilities 13,061 11,728 1,333 11.4 % 12,931 130 1.0 % Stockholders' equity 71,535 176,984 (105,449 ) -59.6 % 181,083 (109,548 ) -60.5 % Total liabilities and stockholders' equity $ 1,536,314 $ 1,475,954 $ 60,360 4.1 % $ 1,715,550 $ (179,236 ) -10.4 % Period end common shares outstanding 24,771,928 24,753,069 18,859 0.1 % 24,766,928 5,000.00 0.0 % Period end common shares outstanding, all preferred shares or warrant converted to common (1) 25,862,313 24,753,069 1,109,244 4.5 % 25,857,313 5,000.00 0.0 % Book value per common share (2) $ 1.29 $ 7.15 $ (5.86 ) -82.0 % $ 5.72 $ (4.43 ) -77.4 % Tangible book value per common share (3) $ 1.15 $ 4.21 $ (3.06 ) -72.7 % $ 2.54 $ (1.39 ) -54.7 % Allowance for loan losses: Balance beginning of period $ 17,157 $ 11,450 $ 5,707 49.8 % $ 17,157 $ - 0.0 % Acquired from Stockmans Bank merger - 9,112 (9,112 ) -100.0 % - - nm Provision for loan losses 88,031 36,500 51,531 141.2 % 71,351 16,680 23.4 % Net (charge-offs) recoveries (59,285 ) (39,905 ) (19,380 ) 48.6 % (46,995 ) (12,290 ) 26.2 % Balance end of period $ 45,903 $ 17,157 $ 28,746 167.5 % $ 41,513 $ 4,390 10.6 % Non-performing assets: Loans in nonaccrual status $ 98,497 $ 68,496 $ 30,001 43.8 % $ 106,792 $ (8,295 ) -7.8 % Impaired loans in process of collection - 12,682 (12,682 ) -100.0 % - - nm Other real estate owned 24,748 4,423 20,325 459.5 % 19,533 5,215 26.7 % 90-days past due not on non-accrual 5,420 1,437 3,983 277.2 % 2,589 2,831 109.3 % Total non-performing assets $ 128,665 $ 87,038 $ 41,627 47.8 % $ 128,914 $ (249 ) -0.2 % (1) The December 31, 2009 and September 30, 2009 shares include 1,090,385 shares related to the US Treasury Troubled Asset Relief Program (TARP) Capital Purchase Program warrant. (2) Book Value is calculated as the Total Equity less Preferred Stock and the Discount on Preferred Stock divided by the Period Ending number of common shares. (3) Tangible Book Value is calculated as Total Equity less Preferred Stock, Discount on Preferred Stock, Goodwill and Core Deposit Intangibles divided by the Period Ending number of common shares. For the Three Months Ended For the Three Months Ended December 31 Change % Change September 30, 2009 Change % Change Average fed funds sold and investments $ 302,391 $ 42,406 $ 259,985 613.1 % $ 326,996 $ (24,605 ) -7.5 % Average gross loans, including mortgages held for sale $ 1,179,068 $ 1,482,803 $ (303,735 ) -20.5 % $ 1,204,684 $ (25,616 ) -2.1 % Average total assets $ 1,681,698 $ 1,481,419 $ 200,279 13.5 % $ 1,721,385 $ (39,687 ) -2.3 % Average non-interest-bearing deposits $ 253,085 $ 229,552 $ 23,533 10.3 % $ 254,923 $ (1,838 ) -0.7 % Average interest-bearing deposits $ 1,202,637 $ 991,895 $ 210,742 21.2 % $ 1,229,167 $ (26,530 ) -2.2 % Average total deposits $ 1,455,722 $ 1,221,447 $ 234,275 19.2 % $ 1,484,090 $ (28,368 ) -1.9 % Average total borrowings $ 30,957 $ 56,080 $ (25,123 ) -44.8 % $ 30,959 $ (2 ) 0.0 % Average stockholders' equity $ 180,616 $ 189,375 $ (8,759 ) -4.6 % $ 186,054 $ (5,438 ) -2.9 % Average common equity $ 141,097 $ 183,016 $ (41,919 ) -22.9 % $ 144,002 $ (2,905 ) -2.0 % For the Twelve Months Ended December 31 Average fed funds sold and investments $ 196,189 $ 39,433 $ 156,756 397.5 % Average gross loans, including mortgages held for sale $ 1,222,942 $ 1,256,361 $ (33,419 ) -2.7 % Average total assets $ 1,600,572 $ 1,457,178 $ 143,394 9.8 % Average non-interest-bearing deposits $ 245,829 $ 231,710 $ 14,119 6.1 % Average interest-bearing deposits $ 1,110,502 $ 972,975 $ 137,527 14.1 % Average total deposits $ 1,356,332 $ 1,204,685 $ 151,647 12.6 % Average total borrowings $ 35,737 $ 48,258 $ (12,521 ) -25.9 % Average stockholders' equity $ 194,475 $ 186,032 $ 8,443 4.5 % Average common equity $ 159,717 $ 177,254 $ (17,537 ) -9.9 % LOANS BY CATEGORY (All amounts in 000's) (unaudited) 12/31/2009 9/30/2009 6/30/2009 3/31/2009 12/31/2008 Agricultural/Farm $ 43,418 $ 51,587 $ 49,580 $ 42,626 $ 48,640 Commercial and Industrial 210,392 237,300 236,178 265,305 253,107 Commercial Real Estate - Owner Occupied 258,688 260,914 262,031 261,646 265,965 Commercial Real Estate - Non-Owner Occupied 515,694 511,926 533,823 556,075 567,119 Consumer/Other 119,935 121,659 118,164 111,866 111,741 Gross loans, net of deferred fees $ Commercial Real Estate Owner Occupied Commercial Term $ 241,467 $ 236,351 $ 235,081 $ 235,199 $ 236,951 Commercial Construction 12,103 19,070 19,051 16,370 16,778 Single Family Residential Construction Oregon 459 769 450 1,180 1,599 California 4,659 4,724 7,449 8,897 10,637 Total Owner Occupied $ Non-Owner Occupied Commercial Term $ 321,774 $ 321,780 $ 323,699 $ 322,008 $ 321,168 Commercial Construction 30,241 33,429 40,548 41,602 45,155 Single Family Residential Construction Oregon Pre-Sold - 221 1,286 1,359 1,100 Speculative 1,460 1,120 1,455 2,310 3,098 Builder Inventory 10,171 11,107 11,775 13,507 15,158 Total Oregon California Pre-Sold 448 1,659 1,870 1,718 1,977 Speculative 2,433 2,607 3,316 3,407 3,643 Builder Inventory 8,593 12,394 13,652 16,321 12,370 Total California Commercial - Land Acquisition and Development 24,275 27,449 27,521 31,119 32,167 Commercial - Land Only 68,946 46,285 48,155 47,163 48,751 Residential - Land Acquisition and Development 47,353 53,875 60,546 75,561 82,532 Total Non-Owner Occupied $ NONPERFORMING ASSETS BY REGION AND TYPE (All amounts in 000's) (unaudited) Other Real Estate Owned By Geographic Region 12/31/2009 9/30/2009 6/30/2009 3/31/2009 12/31/2008 Mid-Central Oregon $ 6,143 $ 7,711 $ 7,975 $ 2,111 $ - Southern Oregon 9,729 5,776 1,578 5,368 2,540 Northern California 4,682 1,223 148 - - Greater Sacramento 3,537 4,823 4,887 1,883 1,883 Other 657 - Total Other Real Estate Owned $ Non Performing Loans By Geographic Region 12/31/2009 9/30/2009 6/30/2009 3/31/2009 12/31/2008 Mid-Central Oregon $ 32,984 $ 28,716 $ 32,215 $ 16,717 $ 19,338 Southern Oregon 26,369 29,412 30,997 31,641 27,854 Northern California 19,699 20,346 11,416 15,166 18,376 Greater Sacramento 24,865 30,907 28,792 19,941 15,610 Other - - - 548 1,437 Total Nonperforming Loans $ By Loan Type Agricultural/Farm $ 682 $ 539 $ 391 $ 391 $ 493 Commercial and Industrial 7,251 5,767 7,502 4,003 5,154 Commercial Real Estate - Owner Occupied Single Family Residential Construction CRE OOOregon - 162 CRE OOCalifornia 2,196 1,815 409 439 439 CREOther 5,139 4,115 5,149 5,932 5,029 Commercial Real Estate - Non-Owner Occupied Oregon 20,202 16,866 11,081 8,235 12,754 California 1,837 3,140 6,565 594 594 Single Family Residential Construction CRE Oregon 10,739 13,800 13,041 8,729 9,595 CRE California 18,654 22,415 16,811 14,269 9,715 CommCommercial - Land Acquisition and Development 10,303 13,078 13,324 11,208 7,164 CommCommercial - Land Only 10,279 8,596 6,429 1,498 1,498 Residential - Land Acquisition and Development 6,624 8,365 10,531 14,224 14,601 Commercial Construction - Multiplex (5+) - 3,414 5,541 5,543 5,543 CREOther 9,779 6,880 6,411 6,830 6,830 Consumer/Other 232 591 235 2,118 3,044 Total Nonperforming Loans $ $
